The plaintiff in error attempted to appeal by case-made. The case-made contains no judgment of the court, but simply a statement that the judgment would be for plaintiff. There was a motion for new trial, but there is no mention of the motion for new trial being overruled by the trial court. The case-made does contain what purports to be a copy of entries made on the appearance docket by the court clerk which discloses that a journal entry of judgment was filed and the motion for new trial overruled, but neither the journal entry of judgment nor the order of court in overruling the motion is made a part of the case-made.
The defendant in error filed a motion to dismiss the appeal for the reason that no copy of the judgment is included in the case-made. 2d. That the case-made does not disclose that any judgment or order was entered overruling the motion for new trial. 3d. That the case-made does not show or include any order made by the court or judgment extending the time in which to make and serve *Page 70 
case-made. 4th. That the case-made was not filed within six months from the time of the rendition of the judgment complained of.
The plaintiff in error has not attempted to, nor made application to, correct the record to include copies of the judgment rendered in the case-made. This case is governed by the rule adopted by this court in Olentine v. Powell,23 Okla. 363, 100 P. 556, and Mobley v. Chicago, R.I.  P. R. Co.,44 Okla. 788, 145 P. 321, wherein the court stated:
"Where the case-made to be reviewed by this court fails to show that a judgment or final order was rendered by the trial court, or fails to contain a copy of such judgment or final order, such case-made presents nothing to this court for review, and cannot be considered."
For the reasons stated the appeal will be dismissed.
OWEN, C. J., and RAINEY, KANE, JOHNSON, PITCHFORD, and HIGGINS, JJ., concur.